In a matrimonial action in which the parties were divorced by judgment dated June 13, 2000, the'defendant appeals from an order of the Supreme Court, Kings County (Yancey, J.), dated August 15, 2001, which denied his motion, inter alia, to transfer marital property to the plaintiff in satisfaction of a distributive award and for a downward modification of maintenance.
Ordered that the order is affirmed, with costs.
The finding that the defendant failed to demonstrate his inability to pay the distributive award pursuant to a judgment of divorce of the same court dated June 13, 2000, is supported by the record.
The defendant’s remaining contention is without merit. Feuerstein, J.P., Smith, Goldstein and Luciano, JJ., concur.